Citation Nr: 0703701	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  02-22 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD) for the period from June 13, 
2000, to August 5, 2001.

2.  Entitlement to a rating in excess of 70 percent for PTSD 
for the period from September 1, 2001, to December 8, 2004.

3.  Entitlement to a rating in excess of 30 percent for PTSD 
for since December 9, 2004.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied an 
increased rating for PTSD, then rated as 30 percent 
disabling.  The Board remanded the claim for additional 
development in May 2004.  By an April 2006 rating decision, 
the RO increased the disability rating for the veteran's PTSD 
from 30 to 70 percent disabling, for the period from June 13, 
2000, to August 5, 2001; assigned a 100 percent disability 
rating for the period from August 6, 2001, to August 31, 
2001; assigned a 70 percent rating for the period from 
September 1, 2001, to December 8, 2004; and assigned a 30 
percent rating from December 9, 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  A medical 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  

In May 2004, the Board remanded the claim for the purpose of 
scheduling the veteran for a psychiatric examination in order 
to assess the current level of severity of his PTSD.  In 
March 2005, VA attempted to inform the veteran that he had 
been scheduled for a VA examination.  This notification, 
however, was not addressed to the veteran's most recent 
address, as indicated on correspondence received from the 
veteran just two weeks prior to the mailing of the 
notification of the scheduling of the examination.  The 
veteran did not appear for his scheduled examination in April 
2005.  However, it appears that the veteran failed to appear 
for the examination because he did not receive notification 
that the examination had been scheduled.  This is confirmed 
in August 2006 correspondence from the veteran, in which the 
veteran appears to have been unaware that he was scheduled 
for an additional examination.   The Board finds that the 
veteran's failure to appear for the April 2005 examination 
was for good cause, and as such, on remand the veteran's VA 
psychiatric examination should be rescheduled.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining any VA treatment 
records dated since 2004, schedule the 
veteran for a VA psychiatric 
examination for the purpose of 
ascertaining the current nature and 
severity of his service-connected PTSD.  
The examiner should specifically 
provide a full multi-axial diagnosis 
pursuant to DSM-IV, to include a GAF 
score related to the veteran's PTSD 
symptomatology. 

2.  Then, readjudicate the claims for 
an increased rating for PTSD.  If the 
decisions remain adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow him the 
appropriate opportunity for response.  
Thereafter, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


